DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restriction warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claims NO foreign or domestic priority at initial time of filing for patent. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020, 07/09/2020, 10/28/2021, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 03/20/2020 has been inspected and is in compliance with MPEP 608.02. 
Specification
The abstract of the disclosure is objected to because it appears that applicant has just copied the claim language of claim #1 and is passing the claim language as abstract subject matter. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes
Such claim limitation(s) is/are: 
As per claim 15. A personal information providing system, the system comprising:
an information requesting device configured “to transmit a personal information
request, the request associated with permission information generated by an information providing device;” and
	an electronic device configured to receive the personal information request, verify a validity verification result for the personal information request, and, based on successful verification, retrieve personal information using a search range, and transmitting the retrieved personal information to the information requesting device,
	wherein the permission information includes a token and a certificate in which at least one of the following is signed with a signature key:
	an identifier of the information providing device that generated the permission
information,
	the search range associated with the personal information, and
	a time stamp associated with the search range.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102[a][1] as being taught by Kim et al. [US PGPUB # 2012/0159598]
As per claim 1. Kim does teach an electronic device [Figure # 1, inquiry device # 130], comprising: 
a communication interface [paragraph: 0005, online transactions]; 
a memory [paragraph: 0030, lines 1 – 3, Since the computer program instructions, in order to implement functions in specific manner, may be stored in a memory]; and
at least one processor operatively coupled to the communication interface and the memory, wherein the memory stores instructions executable by the processor to cause the electronic device to [paragraph: 0030, lines 1 – 15, Since the computer program instructions, in order to implement functions in specific manner, may be stored in a memory useable or readable by a computer aiming for a computer or other programmable data processing apparatus, the instruction stored in the memory useable or readable by a computer may produce manufacturing items including an instruction device for performing functions described in the respective blocks of the block diagrams and in the respective steps of the sequence diagram. Since the computer program instructions may be loaded in a computer or other programmable data processing apparatus, instructions, a series of processing steps of which is executed in a computer or other programmable data processing apparatus to create processes executed by a computer so as to operate a computer or other programmable data processing apparatus]:
receive a personal information request from an information requesting device [paragraph: 0007, lines 9 – 11, an inquiry device for requesting verification of validity of , receive a validation result for the received personal information request from at least one authentication server [paragraph: 0007, lines 11 – 12, and thereafter receiving and displaying results of the verification] and verify the validation result [paragraph: 0007, lines 15 – 17, determining whether to permit the verification of the validity of the personal identification number [i.e. applicant’s personal information]], based on the validity of the received personal information request being verified [paragraph: 0007, lines 17 – 20, based on results of a comparison between the information received from the inquiry device and the reference information if the inquiry device requests the verification of the validity], retrieve personal information related to the received personal information requested by searching using a search range [paragraph: 0007, lines 23 – 24, and the issuance information if it is determined that the verification of the validity is to be permitted.], and
transmitting the retrieved personal information to the information requesting device [paragraph: 0007, lines 5 – 6, and receiving the personal identification number issued by the authentication server].
As per method claim # 8, that includes the same or similar claim limitations as device claim # 1, and is similarly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818]
As per claim 2. Kim does teach what is taught in the rejection of claim 1 above. 
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request permission information from an information providing device, and
wherein the permission information comprises a token and a certificate in which at least one of an the following is signed with a signature key:
an identifier of the information providing device that generated the permission information,
the search range as associated with the retrieved personal information, and
a time stamp associated with the search range.
However, Roth does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request permission information from an information providing device [col. 4, lines 23 – 27,  As discussed, there might be multiple client devices or components submitting requests on a specific session. Each device would include a copy of the cookie with a request, where each cookie could include information such as the session identifier and key information.], and
wherein the permission information comprises a token [col. 3, lines 60 – 63, Weak authentication events can refer to situations where a request or other communication is received with a copy of a credential, such as a copy of a cookie [i.e. applicant’s token] on a session, where that credential is used to authenticate the request.] and a certificate in which at least one of an the following is signed with a signature key:
an identifier of the information providing device that generated the permission information,
the search range as associated with the retrieved personal information, and
a time stamp [col. 4, lines 8 – 10, An example of a cookie [i.e. applicant’s token] format includes the current time stamp signed under the session key [i.e. applicant’s certificate…..signed with signature key], along with the identifier for the session.] associated with the search range [col. 4, lines 10 – 14, When the server (or a related server) receives such a cookie, the server can look up a session corresponding to the identifier and can validate information in the cookie, such as a timestamp matching a timestamp issued by the server for this session.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Roth in order for the verification of the validation of the personal identification number from an authentication server of Kim to include analyzation of environmental parameters of personal identification number of Roth. This would allow for the verification of the validation of the personal identification number to depend on time of issuance, number of times used in an operation. See col. 1, lines 66 – 67, and col. 2, lines 1 – 9 of Roth. 
As per method claim # 9, that includes the same or similar claim limitations as device claim # 2, and is similarly rejected. 

As per system claim # 15, that includes the same or similar claim limitations as device claims # 1 and 2, and is similarly rejected.

Claim[s] 3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Tomita et al. [US PGPUB # 2003/0152231]
As per claim 3. Kim and Roth do teach what is taught in the rejection of claim 2 above. 
Kim and Roth do not clearly teach the electronic device of claim 2, wherein the received validation result comprises: 
a first verification result verifying the token, and a second verification result verifying the information requesting device from which the permission information was requested, and wherein the first verification result and the second verification result are received from the at least one authentication server.
However, Tomita does teach the electronic device of claim 2, wherein the received validation result comprises: 
a first verification result verifying the token [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information [i.e. applicant’s token] and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first verification section for verifying a user based on obtained user’s identification information; a second verification section for verifying a user based and a second verification result verifying the information requesting device from which the permission information was requested [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first verification section for verifying a user based on obtained user’s identification information; a second verification section for verifying a user based on user’s positioning information received  from an external instrument], and wherein the first verification result and the second verification result are received from the at least one authentication server [paragraph: 0072, lines 13 – 15, Then, if the verification results of the first and second verification  means are acceptable, the server 5 permits this user to use the image forming apparatus 1.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tomita in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include analyzation of environmental parameters of personal identification number of Tomita. This would allow for the verification of the validation of the personal identification number based on time constraints and number of uses. See paragraph: 0089 of Tomita. 
As per method claim # 10, that includes the same or similar claim limitations as device claim # 3, and is similarly rejected. 

As per system claim 16, that includes the same or similar claim limitations as device claim # 3, and is similarly rejected.

Claim[s] 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Tadayon et al. [US PGPUB # 2020/0202028]
As per claim 4. Kim does teach what is taught in the rejection of claim # 1 in the rejection above. 
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request a verification of validity of the received personal information request from the at least one authentication server, and record the request for the verification in the memory.
However, Tadayon does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request a verification of validity of the received personal information request from the at least one authentication server, and record the request for the verification in the memory [paragraph: 0101, When the request from the grocery store is within the access restrictions, the DMV then generates a validation response, which may be a yes or no answer without any personal information (e.g., birth date or actual age) incorporated in the response and send the validation response to the grocery store. Upon receiving the validation response from the DMV, the grocery store then proceeds to determine whether the transaction can proceed. If the validation result is positive, the grocery store proceeds with the transaction with the shopper. Otherwise, the grocery store refuses to proceed with the shopper in compliance with the regulation. Such transaction data (either with the transaction or not) are then recorded to facilitate future potential audits].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tadayon in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include verification multiple environmental parameters/attributes of the stored personal identification number of Tadayon. This would allow for the personal identification number to be verified at multiple authentication parameters. See paragraph: 0006, lines 4 – 7 of Tadayon. 
As per method claim # 11, that includes the same or similar claim limitations as device claim # 4, and is similarly rejected. 

Claim[s] 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Webster [WO 2005/088504]
As per claim 5. Kim and Roth do teach what is taught in the rejection of claim 2 above. 
Kim and Roth do not clearly teach the electronic device of claim 2, wherein the instructions are further executable by the processor to cause the electronic device to:
primarily classify the personal information, as associated with the information providing device, based on at least one piece of personal information stored in a registration server, and the identifier of the information providing device included in the permission information; and
secondarily classify the primarily classified personal information, based on the inquiry range included in the permission information.
However, Webster does teach the electronic device of claim 2, wherein the instructions are further executable by the processor to cause the electronic device to:
primarily classify the personal information, as associated with the information providing device, based on at least one piece of personal information stored in a registration server, and the identifier of the information providing device included in the permission information [page[s] 3, lines 29 – 30, and page[s] 4, lines 1 – 3, allocating to said individual a unique customer identifying code for customer identification and authentication purposes where said unique customer identifying code is also allocated to said secure central database record relating to said individual and said unique customer identification code is also allocated to said individual's personal record residing in said registration database, receiving a request ,]; and
secondarily classify the primarily classified personal information, based on the inquiry range included in the permission information [page[s] 4, lines 4 - 6, receiving a request from said individual to reconstruct said individual's genomic information wherein said request includes said individual's customer identification code and log-on details].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Webster in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting the personal identification number while stored with the authentication server of Webster. This would allow for the determination/verification that the personal identification number is secure while stored and not tamper with prior to verification of the validation of number. See page[s] 2, lines 28 – 30 of Webster. 
As per method claim # 12, that includes the same or similar claim limitations as device claim # 5, and is similarly rejected. 

Claim[s] 6, 13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Webster [WO 2005/088504] as applied to claim[s] 5 above, and further in view of Suh et al. [US PGPUB # 20200051074]
As per claim 6. Kim and Roth and Webster do teach what is taught in the rejection of claim # 5 above. 
 Kim and Roth and Webster do not clearly teach the electronic device of claim 5, wherein the at least one piece of personal information stored in the registration server is coupled in a blockchain.
However, Suh does teach the electronic device of claim 5, wherein the at least one piece of personal information stored in the registration server is coupled in a blockchain [Figure # 1 and paragraph: 0071, Then, the intermediary server 100 may register or support another device to register the card token ID, the user identification information, the push token ID, and the public key in the blockchain database 300 capable of preventing illegal copying or forgery and falsification, at a step of S111. ].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Suh in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting/signing the personal identification number while stored with the private key of the verifier of Suh. This would allow for the determination/verification that the personal identification number is secure while stored and not tamper with prior to verification of the validation of number. See paragraph: 0021, lines 22 – 30 of Suh. 
As per method claim # 13, that includes the same or similar claim limitations as device claim # 6, and is similarly rejected. 

As per system claim 17, that includes the same or similar claim limitations as device claim # 6, and is similarly rejected.

As per system claim 18, that includes the same or similar claim limitations as device claim # 5, and is similarly rejected.

Claim[s] 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Woodward et al. [US PAT # 8561211]
As per claim 7. Kim does teach what is taught in the rejection of claim # 1 above.
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
decrypt the personal information obtained from the search, based on at least a portion of a first encryption key of an information providing device, and a second encryption key of the electronic device.
However, Woodward does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
decrypt the personal information obtained from the search, based on at least a portion of a first encryption key of an information providing device, and a second encryption key of the electronic device [col. 2, lines 23 – 30, the key-shares from the network entities are provided to the personal communication device after user requests video and audio content and credit verification is performed. The personal communication device combines the key – shares to form a decryption key for use in playing the content].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Woodward in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting/signing the personal identification number while stored with the private key of the verifier of Suh. This would allow for the determination/verification that the personal identification number is secure while stored and not tamper with prior to verification of the validation of number. See col. 2, lines 53 – 57 of Woodard. 
As per method claim # 14, that includes the same or similar claim limitations as device claim # 7, and is similarly rejected.
 
Claim[s] 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] as applied to claim[s] 16 above, and further in view of Tadayon et al. [US PGPUB # 2020/0202028]
As per claim 19. Kim and Roth and Tomita do teach what is taught in the rejection of claim # 16 above. 
Kim and Roth and Tomita do not clearly teach the system of claim 16, wherein the electronic device is configured to:
request the validity verification from the authentication server; and record the validity verification request in a memory. 
However, Tadayon does teach the system of claim 16, wherein the electronic device is configured to:
request the validity verification from the authentication server; and record the validity verification request in a memory [paragraph: 0101, When the request from the grocery store is within the access restrictions, the DMV then generates a validation response, which may be a yes or no answer without any personal information (e.g., birth date or actual age) incorporated in the response and send the validation response to the grocery store. Upon receiving the validation response from the DMV, the grocery store then proceeds to determine whether the transaction can proceed. If the validation result is positive, the grocery store proceeds with the transaction with the shopper. Otherwise, the grocery store refuses to proceed with the shopper in compliance with the regulation. Such transaction data (either with the transaction or not) are then recorded to facilitate future potential audits]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tadayon in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include verification multiple . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi, who does teach a device identifies an authorization endpoint based on region information received from an application and associated with the user, transmits an authorization code request to an authorization endpoint, and receives an authorization code response from the authorization endpoint, corresponding to the authorization code request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434